BRIO KELL, C. J.
The constitution of 1868, as does the present constitution, exempted from -liability to debts, personal property, to be selected by the owner, not exceeding in value one thousand dollars. The act of February 8th, 1872 (Pamph. Acts 1871-2, p. 9), on the death of the owner, leaving a widow, or a minor child, exempted from administration, for the use and benefit of such widow, or minor child, personal property to the value of one thousand dollars. This .act was repealed by the act of April 23d, 1873 (Pamph. Acts 1872-3, pp. 64-9), which exempted from administration, when *295the owner died leaving a widow, or a minor child or children, not only the personal property exempt from liability for debts, but other personal property, which was supposed necessary for present subsistence, use, and consumption, and books, family portraits, &c., which to the family had an especial value. This is the statute of force at the death of the testator, and is the law which governs and controls the rights of the appellee as to the exemptions claimed by her. Taylor v. Pettus, 52 Ala. 287. Her right is not dependent on the solvency or insolvency of the estate. The title to the property exempt did. not, in any event, vest in the personal representative. His duty, in reference to it, was to take care that it was separated from the property to which his title extended, and secured to the widow, or minor children. Not having title to, or the right of possession of the property sued'for, as against the appellee, the widow of the testator, the appellants were not entitled to recover in this action.
The judgment is affirmed,